Appeal by the defendant, Westchester Lighting Company, from a judgment of the Supreme Court in favor of the plaintiff, entered in the office of the clerk of the county of Westchester on the 18th day of November, 1921, upon the verdict of a jury for $4,500, and also from an order entered in said clerk’s office on the same day denying said defendant’s motion for a new trial made upon the minutes.
Judgment and order affirmed, with costs. No opinion. Blackmar, P. J., Rich, Manning and Kelby, JJ., concur; Kelly, J., dissents and reads for reversal.